Title: To Alexander Hamilton from Adam Hoops, 15 May 1800
From: Hoops, Adam, Jr.
To: Hamilton, Alexander


          
            Sir
            Fort Jay 15 May 1800
          
          This morning early two men of Captn Ingersols and one of Captain McClellans Company left this post without leave in a boat which had been suffered to remain in the beach—The boat filled before they could reach New York, The man of Capt McClallens Company was drowned, the other two were relievd by two persons belonging (I beleive) to Doctor Baileys department—Who took them and the boat to Whitehall dock where they secured the boats—They were strongly urged by the men to let them effect their Escape notwithstanding which the brought them over to this post and deliverd them into the charge of the guard—
          Besides the general inconvenience from the present mode of supplying the posts in the harbour of New York with fresh provission there Exists another which affects particularly the hospital department—on this subject the Surgeon makes in substance the following representation—
          That his returns for provissions are deliverd to the Contractors agents at this post who gives orders on the Butcher or Baker or somebody else according to circumstances These orders are given to the Cockswain of the barge who not unfrequently forgets or neglects to deliver them—Sometimes he can not find these people or is ordered back before he can obtain the articles by some officer desirous of returning immediately to the Island—In this way the patients have been without provissions for a day or longer—not unfrequently—The provissions often prove deficient in quantity and inferior in quality—as they pass through so many hands the deficiency cannot be charged on any particular person. Nobody is responsible—
          The men have not at this time receivd the provissions they should have had yesterday—during the winter it was found Expedient for the above reasons to draw for ten days Hospital provissions at a time—but the season will not now admit of that Expedient
          This is the Substance of the Surgeons representation—
          Having applied to the Contractors agent on this subject he says—that he is, instructed by the Contractor to give orders on the Surgeons returns, that the Contractor supplies the Hospital, not by any Contract, but by an understanding, that he Expects soon to hear from the war department on this subject In the mean time he (the agent) cannot do any thing more than he is instructed to do, by his principal, but will however if the Commanding Officer will sanction the Expence employ a boat to bring the hospital provissions—
          I have questioned the Cockswain of the barge relative to the neglect of his part of the duty—He says, he has not failed delivering the orders of  the Contractors agent. He has usually found the Butcher & always the baker at the places where he Expected to find them The former sometimes detained him, being engaged in selling to other persons—The latter was always punctual & ready in furnishing his bread—the Cockswain speaks now of the hospital provissions—He says he has never failed delivering all he had received on the orders of the Contractors agent into the charge of the Centinel at the Wharf—
          The Contractors agent having given his orders on the Surgeons returns, his part of the bussiness is finished if the provissions are or are not procured, or if they are deficient in quantity or quality — is immaterial to him—His receiving them after they arrived at the Island & seeing that they were right before and delivering them would remedy the evil as far perhaps as it is Capable of remedy in the present order of — things—The whole subject of mode of supplying fresh provission wants to be reduced to some degree of precision—If the Contractor is not to furnish it at the posts—the next best mode would be to have it at a given time at some house near the waters Edge where it might be received & brought over still as the Contractors, be delivered to his agent & by him issued to the Quarter Master of the Garrison—
          I have the honor to be with great Respect Sir yr Mo Ob Svt
          
            A Hoops M Cdt
          
          Major General Hamilton New York
        